UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2273



BERTHA M. JOYCE; NANCY W. MANNS,

                                          Plaintiffs - Appellants,

          versus


FIELDCREST CANNON, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CA-96-57-4)


Submitted:   November 9, 1999          Decided:     December 15, 1999


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bertha M. Joyce, Nancy W. Manns, Appellants Pro Se.       Julianna
Cochran Theall, SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro,
North Carolina; James A.L. Daniel, DANIEL, VAUGHAN, MEDLEY &
SMITHERMAN, P.C., Danville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bertha M. Joyce and Nancy W. Manns appeal the district court’s

order granting summary judgment to Fieldcrest Cannon, Incorporated,

and dismissing their employment discrimination complaint.    We have

reviewed the record and the district court’s memorandum opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Joyce v. Fieldcrest Cannon, Inc., No.

CA-96-57-4 (W.D. Va. Aug. 12, 1999).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                 2